Citation Nr: 0809481	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia 
and depression (claimed as a nervous condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from April 1971 to July 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, that denied service 
connection for paranoid schizophrenia and depression (claimed 
as a nervous condition).


FINDING OF FACT

The veteran was not diagnosed with paranoid schizophrenia and 
depression during service or within a year thereafter; and 
the record does not contain competent medical evidence that 
relates the veteran's currently diagnosed conditions to 
active service.


CONCLUSION OF LAW

Paranoid schizophrenia; depression was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003 and a rating 
decision in April 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the February 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic diseases, 
like psychoses, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Although an appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran claims that his current paranoid schizophrenia 
and depression were caused by drill sergeants trying to break 
him down during service.  

No mental conditions were noted on the veteran's entrance 
examination dated April 1971.  His service personnel records 
show that he underwent a mental status examination in May 
1971.  At that time, he had passive behavior, dull alertness, 
partial disorientation, confused thinking, paranoid ideation, 
and good memory.    The impression, however, noted no 
significant mental illness.  The veteran was subsequently 
discharged in July 1971 due to unsuitability.  The reasons 
cited for the separation were inability to adjust to military 
life and obey orders from supervisors, mounting disciplinary 
problems, and problems at home.  No psychiatric disorders are 
noted on the veteran's June 1971 separation examination.

VA treatment records from February 2002 to September 2003 
indicate that the veteran has been diagnosed with and was 
being treated for depressive disorder and paranoid 
schizophrenia.  A treatment record dated November 2003 
includes a note from a VA physician that the veteran 
"apparently has a history of paranoia in the past dating 
back to the service years and this continues."  

After a through review of the evidence, the Board finds that 
service connection is not warranted because the record does 
not contain competent medical evidence that relates the 
veteran's currently diagnosed conditions to active service.  
Although the veteran asserts that the November 2003 note by 
the VA physician is proof of a medical nexus between his 
behavioral problems in service and his current paranoid 
schizophrenia, the Board disagrees.  An opinion by a medical 
professional is not entitled to absolute deference.  Rather, 
the credibility and weight to be attached to medical opinions 
are within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345 (1998).  

The VA physician's statement that the veteran "apparently" 
has a history of paranoia that dates back to service is 
tentative and appears to be based on a subjective history 
provided by the veteran.  There is no indication that the 
statement was made after a review of the veteran's claims 
file.  And, the statement does not indicate that the veteran 
had paranoid schizophrenia in service, just paranoia.  Since 
the note is not supported by a factual predicate in the 
record, it appears that the physician was merely restating a 
history provided by the veteran.  Thus, the Board finds that 
the statement does not represent competent medical evidence 
of a medical nexus.  Swann v. Brown, 5 Vet.  App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).

There is a thirty year gap between the time the veteran was 
discharged and records showing treatment for a mental 
condition.  Hence, presumptive service connection is 
inapplicable.  This gap also provides evidence against a 
finding of continuity of symptomatology for paranoid 
schizophrenia or depression.  Maxson v. West, 12 Vet. App. 
453 (1999) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

The Board does not doubt the sincerity of the veteran's 
belief that he developed paranoid schizophrenia in service.  
Yet, as a lay person without the appropriate medical training 
and expertise, he simply is not competent to provide a 
probative opinion on the diagnosis of a specific disability 
or the origins of a specific disability.  

Finally, in a brief dated March 2008, the veteran's 
representative argues that this appeal should be remanded 
from an opinion by a panel of psychiatrists as to whether the 
veteran's inservice difficulties represented prodromal 
schizophrenia.  Under the law, VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion if all of the lay and medical evidence of record 
(1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  In 
the present appeal, the Board finds that there is no evidence 
that suggests that the veteran's schizophrenia or depression 
is associated with service.  Accordingly, a medical opinion 
is not warranted.   

The Board finds that the evidentiary record does not contain 
competent medical evidence or opinions to establish a 
relationship between the current psychiatric conditions and 
any aspect of the veteran's active service.  Furthermore, the 
evidence does not show that any psychosis manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for paranoid schizophrenia, and the claim 
must be denied. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for paranoid schizophrenia and depression 
(claimed as a nervous condition) is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


